Citation Nr: 9902167	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-16 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD


D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to May 
1972, including a tour of duty in the Republic of Vietnam 
from October 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant now resides within the 
jurisdiction of the RO in Atlanta, Georgia.


REMAND

A review of the record reflects that during the course of the 
appeal the appellant has changed addresses on several 
occasions.  This resulted in the return of correspondence 
mailed by the RO.  Most recently in May 1997, the RO sent the 
veteran correspondence in order to obtain specific 
information regarding the appellants claimed stressors.  The 
letter was mailed to an Ohio address.  No response was 
received from the appellant.  In April 1998, the RO furnished 
the veteran a comprehensive supplemental statement of the 
case.  This document was mailed to an Ohio address and was 
returned as undeliverable.  Subsequently received in April 
1998, was a letter from the appellant, which indicated that 
he had moved to Georgia.

In order to ensure the veterans right of due process, the 
case is REMANDED for the following actions:

1.  The RO should provide the appellant 
with another opportunity to submit 
specific and detailed information 
regarding his reported stressor events 
related to his tour of duty in Vietnam.  
The appellant should be asked to provide 
specific details of the claimed stressful 
events during service, to include the 
identification of his unit(s)), dates, 
places, detailed descriptions of the 
events, and the names and other 
identifying information concerning any 
individuals involved in the events.  He 
should be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced 
in service.  With regard to any non-
combat stressor, he may submit statements 
from fellow service members or lay 
persons who witnessed or knew of the 
alleged events at the time of their 
occurrence or following service.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

2.  The RO should again mail to the 
appellant at the current address of 
record the March 1998 supplemental 
statement of the case.  The appellant 
should be afforded an opportunity to 
respond.  

3.  Thereafter, the RO should take any 
actions deemed appropriate.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the appellant should be 
furnished a supplemental statement of the case as deemed 
appropriate and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
